UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 25, 2011 ZAP (Exact name of Registrant as specified in its charter) California 0-303000 94-3210624 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 501 Fourth Street Santa Rosa, CA (Address of principal executive offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section2 Financial Information Item 2.02 Results of Operations and Financial Condition ZAP hereby furnishes the information set forth in its press release dated May 24, 2011 announcing 2011 first quarter financial results, a copy of which is attached as Exhibit 99.1. Section 9 Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits ExhibitDescription 99.1 Press release issued by ZAP on May 24, 2011, regarding 2011 first quarter financial results. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: May 25, 2011 By: /s/Steven M. Schneider Steven M. Schneider Co-Chief Executive Officer Dated: May 25, 2011 By: /s/Alex Wang Alex Wang Co-Chief Executive Officer 3
